               Case 3:20-bk-03614-JAF               Doc 39       Filed 03/08/21         Page 1 of 2



                                   UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                        JACKSONVILLE DIVISION
                                           www.flmb.uscourts.gov

In re:                                                                   Case No: 20-03614-JAF

Amos L Melvin Sr

                                Debtor(s)./


                           TRUSTEE'S APPLICATION FOR ORDER
                 AUTHORIZING EMPLOYMENT OF PETER MOCKE AS APPRAISER


          The Trustee, Doreen Abbott, applies for an Order Authorizing the Employment of Peter Mocke as
Appraiser of this Estate and would show:
          1.       The estate owns tangible personal property.
          2.       The Trustee desires to employ Peter Mocke. to: appraise all of the tangible personal property of
the debtor(s); prepare a report of the appraiser's opinion of the value of the estate's tangible personal property; and
assist the Trustee in carrying out the Trustee's duties under the Bankruptcy Code.
          3.       After reviewing the facts and issues in this case, the Trustee has concluded that the assistance of
an appraiser is necessary to enable the Trustee to discharge the Trustee's statutory duties.
          4.       The Trustee has selected this appraiser because the appraiser has the ability and experience to
render the necessary assistance. The appraiser has further agreed to seek compensation at an hourly rate of
$100.00 subject to the approval of the court pursuant to 11 U.S.C. §330 and is not guaranteed.
          5.1      To the best of the Trustee's knowledge, the appraiser has no connection with the debtors,
creditors, any other party in interest, their respective attorneys and accountants, the United States trustee, or any
person employed in the office of the United States Trustee and is thus disinterested within the meaning of 11
U.S.C. §101(14).
          Dated: March 8, 2021

        I HEREBY CERTIFY that a copy of the foregoing was furnished to the following, via U.S. Mail,
postage prepaid, on March 8, 2021:

Peter Mocke, Appraiser
PO Box 1623
Ponte Vedra, FL 32004
                                                                /s/ Doreen Abbott
                                                                P.O. Box 56257
                                                                Jacksonville, FL 32241-6257
                                                                (904) 886-9459
                                                                Trustee
         Case 3:20-bk-03614-JAF         Doc 39     Filed 03/08/21     Page 2 of 2




                     UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


IN RE: MELVIN, AMOS L.                                          CASE NO: 20-03614-JAF
       Debtor




           DECLARATION OF PROPOSED APPRAISER FOR ESTATE


I, Peter Mocke, declare under penalty of perjury pursuant to the provisions of 28 U.S.C.
§1746 that the following statements are true and correct:

   1. I am a duly qualified appraiser, doing business at 3725 Spring Park Rd, Jacksonville,
      FL 32207.

   2. My present hourly billing rate is $100.00

   3. I do not have any interests adverse to the debtors, the estate, or any creditor or party in
      interest. I do not have any connections with the debtors, creditors, any other party in
      interest, their respective attorneys and accountants, the United States Trustee, or any
      person employed in the office of the United States Trustee and am thus disinterested
      within the meaning of 11 U.S.C. §101(14).


Dated:    03/01/2021



                                                                  _____________________
                                                                  Peter Mocke, GPPA


                                                                   P.O. Box 1623,
                                                                   Ponte Vedra, FL 32004
                                                                  (904) 403-3055
                                                                  Appraiser
